Filed 1/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 7







State of North Dakota, 		Plaintiff and Appellee



v.



Matthew Allen DeFries, 		Defendant and Appellant







No. 20110214







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Daniel D. Narum, Judge.



AFFIRMED.



Per Curiam.



Ronald W. McBeth, Assistant State’s Attorney, Law Enforcement Center, 413 3rd Ave. N., Wahpeton, N.D. 58075, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant; submitted on brief.

State v. DeFries

No. 20110214



Per Curiam.

[¶1]	Matthew DeFries appeals from the trial court’s judgment revoking his probation and amending his criminal judgment.  DeFries makes three arguments on appeal:  The State failed to produce sufficient evidence supporting the allegations he violated his probation; the alleged probation violations occurred while he was still on parole, not on probation; and the court failed to give DeFries proper credit for time served.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner